


109 HRES 1041 IH: Honoring the 25th anniversary of Northern

U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 1041
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2006
			Mrs. McCarthy (for
			 herself, Mr. Walsh,
			 Mr. Crowley,
			 Mr. Neal of Massachusetts,
			 Mr. King of New York,
			 Mr. Higgins, and
			 Mr. Murphy) submitted the following
			 resolution; which was referred to the Committee on International
			 Relations
		
		RESOLUTION
		Honoring the 25th anniversary of Northern
		  Ireland’s first integrated school and further encouraging desegregation of
		  schools and teacher training colleges in Northern Ireland.
	
	
		Whereas, since its foundation in 1921, Northern Ireland
			 has had two separate, religiously-based, educational systems;
		Whereas Ireland still has segregated teacher training
			 colleges;
		Whereas 2006 marks the 25th anniversary of the opening of
			 Ireland’s first integrated school, Lagan College in south Belfast;
		Whereas currently, there are 58 integrated schools in
			 Northern Ireland: 39 are primaries and 19 are colleges for 11 to 18 year
			 olds;
		Whereas 94 percent of Protestant students attend
			 Protestant schools, while 92 percent of Catholic students attend Catholic
			 schools;
		Whereas currently 4.6 percent of all pupils—approximately
			 18,000 students—attend an integrated school in Northern Ireland;
		Whereas the cost of running a segregated society amounts
			 to as much as 1 billion pounds a year;
		Whereas recently the Government of Northern Ireland
			 refused state funding for four integrated schools, despite an explicit promise
			 in the Good Friday Agreement that such Government would encourage and
			 facilitate the development of integrated schools;
		Whereas at the same time the Government of Northern
			 Ireland announced the availability of 300 million pounds in building grants for
			 segregated schools;
		Whereas in the landmark United States Supreme Court case,
			 Brown v. Board of Education, the Supreme Court looked at the effect of
			 segregation on public education and held that [I]n the field of public
			 education the doctrine of ‘separate but equal’ has no place. Separate
			 educational facilities are inherently unequal.;
		Whereas the Taoiseach noted in a March 30, 1999, speech at
			 Hazelwood College in Belfast, There is a need actively to combat the
			 segregation and exclusion which are a breeding ground for ignorance,
			 intolerance and sectarianism. Integrated education has an important part to
			 play in promoting partnership and mutual understanding.;
		Whereas, in a speech in Donegal in 2006, Secretary of
			 State of Northern Ireland Peter Hain said, Two segregated primary
			 schools in a village are doomed to closure where a merger might be viable and
			 produce a higher standard, where separately they cannot. Secondary schools with
			 inadequate facilities where a rational school estate with integrated or shared
			 facilities could produce high quality. . . . The educational future of Northern
			 Ireland must be shared and focused on what unites, or divided it will be
			 bleak.;
		Whereas, moreover, on September 19, 2006, Secretary Hain
			 expressed concerns on the effect of maintaining segregated schools and stated,
			 . . . these factors have had a dramatic impact on our schools, with
			 50,000 empty desks across Northern Ireland. We must embrace collaboration and
			 sharing across and between school sectors, allowing children and young people
			 to share experiences and ensuring education spending is going to children in
			 classrooms, not on maintaining empty desks.;
		Whereas the Good Friday Agreement states that an
			 essential aspect of the reconciliation process is the promotion of a culture of
			 tolerance at every level of society, including initiatives to facilitate and
			 encourage integrated education;
		Whereas by contrast, the goal of integration is to
			 encourage children to understand differences so they begin to understand
			 different cultures and overcome negative stereotypes;
		Whereas in a recent study from Queen’s University in
			 Belfast, research indicates that educating Catholics and Protestants together
			 in school does have an effect on their attitudes later in life;
		Whereas people who have attended integrated schools in
			 Northern Ireland have the potential to create a new political common ground;
			 and
		Whereas integrated schools dilute sectarianism: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)honors the 25th
			 anniversary of Northern Ireland’s first integrated school; and
			(2)further encourages
			 desegregation of schools and teacher training colleges in Northern
			 Ireland.
			
